Reasons for Allowance
Claims 1-24 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a trench formed in the oxide layer, and wherein the trench is lined with a first barrier material.”
(Claims 2-6 and 21-24 are dependent on claim 1.)

With respect to independent claim 7, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (as indicated in the previous Office action of 1/6/2022):  “…a trench formed in the oxide layer and enclosed by the membrane and the substrate.”
(Claims 8-10 are dependent on claim 7.)

With respect to independent claim 11, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (as indicated in the previous Office action of 1/6/2022):  “…wherein the inner wall or the outer wall is coated with a layer of barrier material.”
(Claims 12-20 are dependent on claim 11.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment/remarks, filed on 1/26/2022 and 2/23/2022, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 24, 2022